In a proceeding to stay arbitration, the petitioner appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated October 23, 1990, which denied the application.
Ordered that the order is affirmed, with costs.
By participating in the arbitration proceedings instead of moving to temporarily stay the proceedings, the petitioner waived its right to move for a permanent stay of arbitration (see, Matter of McNulty [Locals 40, 361, & 417 Union Sec. Funds of Intl. Assn. of Bridge, Structural Ornamental Ironworkers], 176 AD2d 881; Matter of Marfrak Corp. v Gardner, 176 AD2d 323, 324; see also, Sherrill v Grayco Bldrs., 64 NY2d 261, 273; Matter of Beagle [MVAIC], 19 NY2d 834).
We have examined the petitioner’s remaining contentions and find them to be without merit. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.